Citation Nr: 0410535	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 2, 2001, for the 
grant of service connection for diabetes mellitus, Type II, 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 1972, 
including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
established the veteran's entitlement to service connection for 
diabetes mellitus, Type II, associated with herbicide exposure, 
effective May 2, 2001.

The veteran provided oral testimony before an RO Decision Review 
Officer in July 2003.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  On May 2, 2001, the RO received the veteran's informal claim 
for service connection for diabetes mellitus, Type II, associated 
with herbicide exposure.

2.  In an August 2001 rating decision, the RO granted service 
connection for the veteran's diabetes mellitus, Type II, 
associated with herbicide exposure, effective from July 9, 2001.

3.  In a February 2002 rating decision, the RO established an 
earlier effective date for the veteran's service-connected 
diabetes mellitus, Type II, associated with herbicide exposure, 
effective from May 2, 2001, the date of the veteran's claim.


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 2001, for an 
award of service connection for diabetes mellitus, Type II, 
associated with herbicide exposure, have not been met.  38 
U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.114, 3.159, 3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Previous to his current claim, the veteran had filed his original 
claim for disability benefits in May 1992, seeking service 
connection for post-traumatic stress disorder (PTSD), based upon 
his combat experiences in Vietnam.  After appropriate development 
and examination, that claim was granted, with a 50 percent 
disability evaluation assigned, effective from the date of the 
claim.  He subsequently filed a claim for an increased rating for 
PTSD in January 1995.  The RO subsequently granted an increase, to 
a 100 percent disability evaluation, which evaluation remains in 
effect.  There is no evidence n the file of a claim seeking 
service connection for diabetes mellitus prior to May 2001.

The record reflects that the veteran's original claim for service 
connection and disability compensation for diabetes mellitus, Type 
II, associated with herbicide exposure, was received by the RO in 
May 2001, in the form of a letter stating that he had recently 
read that Type II diabetes had been recognized as related to 
exposure to Agent Orange.  The claim was granted in an August 2001 
rating decision and, in a February 2002 rating decision, given an 
earlier effective date, corresponding with the date the RO 
received the veteran's original claim for that benefit, i.e., May 
2, 2001.  The claims file contains no earlier claim based upon 
diabetes.

A review of the veteran's service medical records shows no 
diagnosis of or treatment for diabetes mellitus while in service.  
The claims file reflects an initial documented diagnosis of 
diabetes mellitus, Type II, in June 1995.

In July 2003, the veteran testified at a Decision Review Officer 
hearing.  At that proceeding, he stated that he had been initially 
diagnosed with mellitus in June 1993.  He indicated that he filed 
his original claim for service connection for diabetes mellitus in 
2001, when he received information from the Government stating 
that diabetes was then considered a presumptive Agent Orange 
disorder.  The veteran testified that he experienced diabetic 
symptoms beginning in 1993, concurrent with his initial diagnosis.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In a November 2003 letter, the RO informed the veteran of the VCAA 
and its effect upon his claim.  In addition, the veteran was 
advised, by virtue of a detailed August 2002 statement of the case 
(SOC) and July 2003 supplemental statement of the case (SSOC), 
issued during the pendency of this appeal, of the pertinent law, 
and what the evidence must show in order to substantiate his claim 
for an earlier effective date.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that the 
SOC issued by the RO clarified what evidence would be required to 
establish an earlier effective date.  The veteran responded to the 
RO's communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  Further, 
the claims file reflects that the July 2003 SSOC contained the new 
duty-to-assist and reasonable doubt regulations codified at 38 
C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that the veteran has 
not been prejudiced in any way, and that no useful purpose would 
be served in remanding this matter for yet more development.  Such 
a remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute 
provides, in pertinent part, that the effective date of an 
evaluation and award of compensation based upon an original claim, 
a claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

The Court has also made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 
391 (1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award of 
service connection is not based upon the date of the earliest 
medical evidence demonstrating entitlement, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement of 
payment of VA monetary benefits is delayed until the first day of 
the calendar month following the month in which the effective date 
of the award is assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 
38 C.F.R. § 3.31 (2003).

With respect to the veteran's claim for an earlier effective date, 
it must be noted that the basis for the award of service 
connection for diabetes was the relatively recent revision to 
certain statutory and regulatory presumptions regarding service 
connection for disability due to exposure to chemical herbicides 
used in Vietnam during the Vietnam era.  On January 11, 2001, a 
proposed rule was published in the Federal Register, at Vol. 66, 
No. 8, pages 2,376-80, to implement a decision of the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act of 
1991, that there is a positive association between exposure to 
herbicides used in Vietnam and the subsequent development of Type 
II diabetes mellitus.  The intended effect of this proposed 
amendment was to establish presumptive service connection for 
diabetes mellitus based upon herbicide exposure.  On May 2, 2001, 
the amended regulation was finalized, and published in the Federal 
Register, at Vol. 66, No. 89, pages 23,166-169.  Thus, Type II 
diabetes (also known as adult-onset diabetes) is now specifically 
included as one of the diseases listed in 38 C.F.R. § 3.309(e) as 
being associated with exposure to Agent Orange or other 
herbicides.

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 (VEBEA), 
Public Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA added Type II diabetes mellitus to the statutory list of 
presumptive diseases based upon herbicide exposure (codifying the 
above-described VA regulation, which had been in effect since July 
2001), and provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era.  These 
statutory provisions became effective on the date of enactment, 
December 27, 2001.  The presumption for Type II diabetes is now 
codified at 38 U.S.C.A. §1116(a)(2)(H) (West 2002).

The veteran in this case served in Vietnam, is considered to have 
been exposed to the herbicide commonly referred to as Agent 
Orange, and has established that he has Type II diabetes mellitus.  
On that basis, the RO granted service connection for that 
condition, effective from May 2001.  The veteran contends that, 
since he had medical evidence of a diagnosis prior to May 2001, 
the effective date for this benefit should be from the date of his 
diagnosis.

The provisions of 38 C.F.R. § 3.114 address the situation where an 
award of benefits is based on a liberalizing law, as occurred 
here.  This regulation provides that the effective date of such an 
award "shall not be earlier than the effective date of the act."  
In this case, the effective date of the change in law by which 
service connection for diabetes may be presumed for those exposed 
to Agent Orange, was May 8, 2001.  See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, 
the effective date for the award of service connection can be no 
earlier than May 8, 2001.  

However, the U.S. Court of Appeals for Veterans Claims has 
discussed the case of Nehmer v. United States Veterans' 
Administration, 32 F. Supp 2d 1175, 1176 (N.D. Cal.1999).  The 
Court stressed that the stipulation entered into by the Government 
in the Nehmer litigation required that, if VA issued new 
regulations regarding herbicide exposure, VA was required to re-
adjudicate prior claims that had been denied.  Williams v. 
Principi, 15 Vet. App. 189, 192 (2001).  Moreover, the Court 
noted, quoting from the Nehmer stipulation, that, "for awards 
based on herbicide-exposure claims filed after May 3, 1989, the 
effective date for such awards would be 'the date the claim was 
filed or the date the claimant became disabled or death occurred, 
whichever is later.'"  Id.  It was under Nehmer that the RO 
properly established the veteran's effective date as May 2, 2001, 
the date it received his claim.

The veteran contends that he should be awarded an effective date 
of June 19, 1993, for service connection for his diabetes mellitus 
because that is when he was first diagnosed with that disorder.  
However, the claims file clearly shows, as the veteran indicated, 
that the letter which constituted his original claim for service 
connection for diabetes mellitus, Type II, due to herbicide 
exposure, was received by the RO on May 2, 2001.  Therefore, based 
on the foregoing laws and regulations, the effective date for the 
veteran's service-connected diabetes mellitus, Type II, due to 
herbicide exposure, cannot predate his original claim, in this 
case May 2, 2001.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

In reaching this decision, it is also necessary to consider the 
possibility that service connection for diabetes could have been 
established, at least in theory, without the benefit of the change 
in regulations regarding presumptions for service connection for 
disability due to exposure to chemical herbicides used in Vietnam.  
If that were so, the effective date of the award of benefit would 
not be limited by the provisions of 38 C.F.R. § 3.114.  Rather, 
the effective date would be the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(b)(2)(i); see also 38 U.S.C.A. § 5110(a), 
(b)(1).

In this regard, there is no record of any complaints or diagnosis 
of diabetes in service, and none for many years after service.  
Indeed, the earliest medical evidence of record containing a 
diabetes diagnosis is dated in June 1995.  In view of this, other 
than under the presumption established in May 2001, there is no 
basis in the record upon which to link the veteran's diabetes to 
service.  Accordingly, but for the operation of the presumption, 
service connection for diabetes may never have been established.

Finally, regardless of whatever basis supported the veteran's 
grant of service connection for Type II diabetes mellitus, there 
is no dispute that he did not file a claim for that disorder 
before May 2001.  Under these circumstances, the more general 
rules regarding the establishment of an effective date for service 
connection from the day following service, or the later of the 
date of claim or date entitlement arose, are not for application.

With respect to this claim, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where there 
is no entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As the evidence preponderates against the claim for an effective 
date earlier than May 2, 2001, for service connection for diabetes 
mellitus, Type II, associated with herbicide exposure, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim for 
an earlier effective date must be denied.  38 U.S.C.A. § 5107(b) 
(old and new version); Gilbert, supra.


ORDER

Entitlement to an effective date earlier than May 2, 2001, for the 
grant of service connection for diabetes mellitus, Type II, 
associated with herbicide exposure, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



